PER CURIAM.
 Order of May 21, 1963, insofar as appealed, affirmed. “Service rendered to the ship after arrest, in aid of the discharge of cargo, and afterward pending the sale, necessarily inured to their [lienors] benefit, for it contributed to the creation of the fund now available to them.” The district court had jurisdiction “to require that expenses which have contributed either to the preservation or creation of the fund in its custody shall be paid before a general distribution among those entitled to receive it.” New York Dock Co. v. The Poznan, 274 U.S. 117, 121, 47 S.Ct. 482, 484, 71 L.Ed. 955 (1927). The district court is requested to proceed with all reasonable and feasible dispatch. Mandate shall issue forthwith.